DETAILED ACTION 
Response to Arguments
The amendments filed 9/27/2021 have been entered and made of record. 

Applicant's arguments filed 9/27/2021 have been fully considered but they are not persuasive:
In Applicant Arguments/Remarks page 7, Applicant states that cited references, and particularly Moed does not teach/disclose the limitation “capturing, by a camera, a first image of an item at a first time, the first image comprising a view of at least two or more surfaces of the item”, and Applicant asserts that Moed discloses obtaining consecutive images with to a single surface of an object;
However, the Examiner disagrees, because: 
Moed teaches capturing a first image comprising a view of at least two or more surfaces of the item (see Moed: e. g., Fig. 1, and Fig. 4, and, -- a handheld device that is programmed to obtain a series of consecutive images of an object including at least one feature having at least one characteristic to be quantified where different light patterns are projected into a camera sensor's field of view during exposure to obtain the images and where at least a subset of the patterns projected are selected as a function of analysis of prior patterns in prior images and to result in relatively more accurate quantification of the characteristics to be quantified.  For instance, where a feature dimension is to be obtained, the device may project an initial light pattern onto an object when a first image is obtained, calculate a value for the dimension to be measured from the projected pattern in the first image,--, in [0007], and, -- Each of the objects is marked with a machine readable code (e.g., a bar code, a two-dimensional matrix code, etc.) where the codes are identified in FIG. 1 by numerals 44a, 44b and 44c that are applied to at least one of the surfaces of the object.  In FIG. 1, code 44b is applied to exemplary surface 52 of object 42b.  As objects 42a, 42b, 42c, etc., are moved to the station, equipment at the station is used to read the codes on the objects to identify the objects.  In addition, station equipment is used to image objects and determine object dimensions.--, in [0035]), 
such example of a first image as depicted in Moed’s Fig. 4, which comprising a view of at least, front, side, and top surfaces of the object: 

    PNG
    media_image1.png
    3300
    2560
    media_image1.png
    Greyscale

  


Applicant then, continues to assert that Moed as modified by Utsumi do not teach/disclose “capturing, by the camera, a second image of the item at a second time, the second image comprising a view of a single surface of the item”,
However, the Examiner disagrees, because:
first, in the last Office Action, Examiner points out that Moed’s camera used in capturing the first image as discussed above, capturing, a second image of the object:
capturing, by the camera, a second image of the item at a second time (see Moed: e. g., Fig. 1, and Fig. 4, and, -- a handheld device that is programmed to obtain a series of consecutive images of an object … calculate a value for the dimension to be measured from the projected pattern in the first image,--, in [0007], and, --while a series of images are consecutively obtained--, in [0050]), so that it is clearly disclosed that the handheld device depicted in Fig. 1, includes a camera, which capturing the first image as discussed above, and capturing, by the camera, a second image of the item at a second time, 
what is missing from Moed’s disclosures, and wherein the Utsumi’s teaching is combined with Moed’s above teachings is:
Moed however does not explicitly disclose the second image comprising a view of a single surface of the item;
Utsumi teaches generate the second image comprising a view of a single surface of the item (see Utsumi: e. g., Fig. 1, “camera 242”, -- receiving a second image of the item captured by a second camera; identifying the first top corner of the item in the second image; determining a second point on a second reference plane that correlates to the identified first top corner in the second image; and determining a first dimension of the item using the first and second points and the location of the first and second cameras.--, in [0008], -- The image capture devices 240, 241, 242 are configured with one device on each of three axes where each axis is orthogonal to the other axes.  The image capture devices 240, 241, 242 each capture images of items 180 from three different directions to capture different sides of the items 180.--, in [0033]-[0034], {so that, for example, camera 242 generate the second image of single surface/top view of the item}, see: -- The third image capture device 242, also known as the z-camera 242, is oriented to capture images in the X-Y plane…..  When an image of the item 180 is captured by the z-camera 242, an outline of the item 180 is determined on the X-Y reference plane 375.  These outlines on reference planes are used to determine the dimensions of the item 180.--, in [0042]-[0043]);

Applicant also argues the obviousness, motivation and reasonable, and properness of the combination of Moed’s disclosures with Utsumi’s teaching,
However, the Examiner disagrees, because:
 Moed and Utsumi are combinable as they are in the same field of endeavor: determine the dimensions of an item from the images of the item. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Moed’s method using Utsumi’s teachings by including capturing the second image comprising a view of a single surface of the item to Moed’s generating images in order to determine the dimensions of the item (see Utsumi: e.g. in [0042]-[0043]),
It is further pointed out that Moed’s handheld device depicted in Fig. 1, includes a camera, which capturing the first image as discussed above, and capturing, by the camera, a second image of the item at a second time. The camera is movable, it is reasonable and proper to combine Moed’s disclosures with Utsumi’s teaching, because Moed specifically teaches that the camera of a handheld device that is programmed to obtain a series of consecutive images of an object … calculate a value for the dimension to be measured from the projected pattern in the first image,--, in [0007]. Thus, Moed as modified by Utsumi teach/disclose that Moed’s handheld device depicted in Fig. 1, includes a camera, capturing the first image comprising a view of at least, front, side, and top surfaces of the object (depicted in Moed’s Fig. 4, and discussed above), and the same camera, also capturing, one of a series of consecutive images of an object, which could be the second image comprising a view of a single surface of the item (as explicitly disclosed by Utsumi, as discussed above). So that, it is reasonable and proper for the combination of Moed’s disclosures with Utsumi’s teaching.
In addition, Moed as modified by Utsumi further disclose computing second dimensions of the item based on the second image (see Moed: e. g., Fig. 1, and Fig. 4, and, -- a handheld device that is programmed to obtain a series of consecutive images of an object … calculate a value for the dimension to be measured from the projected pattern in the first image,--, in [0007], and, -- Each of the objects is marked with a machine readable code (e.g., a bar code, a two-dimensional matrix code, etc.) where the codes are identified in FIG. 1 by numerals 44a, 44b and 44c that are applied to at least one of the surfaces of the object.  In FIG. 1, code 44b is applied to exemplary surface 52 of object 42b.  As objects 42a, 42b, 42c, etc., are moved to the station, equipment at the station is used to read the codes on the objects to identify the objects.  In addition, station equipment is used to image objects and determine object dimensions.--, in [0035], [0039]-[0040]; and, --In the case of a cubic object like a box, where two edges of the object can be identified, microprocessor 29 can use the locations of the edges within an obtained image to calculate a dimension between the two edges and hence, to calculate a length, a width or a height of the object.--, in [0046]; similarly, also see Utsumi: -- The third image capture device 242, also known as the z-camera 242, is oriented to capture images in the X-Y plane…..  When an image of the item 180 is captured by the z-camera 242, an outline of the item 180 is determined on the X-Y reference plane 375.  These outlines on reference planes are used to determine the dimensions of the item 180.--, in [0042]-[0043]);
comparing the second dimensions of the item based on the second image with the first dimensions of the item based on the first image (see Moed: e.g., -- comparing the first and second instances of the at least one dimension.--, in [0010]-[0011], and, -- determines whether or not object dimension W3 calculated for pattern 62c is within the required tolerance value.  Here, the determination at block 126 may include comparing dimension W3 to the prior dimensions W1 and W2 as shown in FIGS. 4 and 6 and recognizing that dimension W3 is less than both dimensions W1 and W2.--, in [0062]); and in response to determining that the second dimensions are not within a predefined threshold of the first dimensions of the item, rejecting the second dimensions based on the second image (see Moed: e.g., -- Processor 29 compares dimensions W1 through W4 if the projected lines identifies the shortest of the four dimensions, and identifies the two projected lines corresponding to dimensions that frame the shortest dimension.  In the illustrated example, the shortest dimension W2 corresponding to pattern line L2 which is framed by lines L1 and L3 that have longer dimensions.  Processor 29 continues the process by projecting one or more lines with angles such that the lines occur between lines L1 and L3 until a threshold requirement is met (see pattern 62g in image 66g with width dimension W5 in FIG. 11).--, in [0066]-[0067]; also see: -- It will also be assumed that the threshold level or value indicating required accuracy is one centimeter meaning that once width accuracy is within one centimeter of the actual width W0, the process should cease.--, in [0052]-[0055]).

Applicant’s assertions and arguments are improper. Therefore, claims 1-20 are still not patentably distinguishable over the prior art reference(s). Further discussions are addressed in the prior art rejection section below.










Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-8, 10-12, 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Moed (US 20140021259 A1, as provided in IDS), in view of Utsumi (US 20150248578 A1).
Re Claim 1, Moed discloses a method comprising:
capturing, by a camera, a first image of an item at a first time, the first image comprising a view of at least two or more surfaces of the item (see Moed: e. g., Fig. 1, and Fig. 4, and, -- a handheld device that is programmed to obtain a series of consecutive images of an object including at least one feature having at least one characteristic to be quantified where different light patterns are projected into a camera sensor's field of view during exposure to obtain the images and where at least a subset of the patterns projected are selected as a function of analysis of prior patterns in prior images and to result in relatively more accurate quantification of the characteristics to be quantified.  For instance, where a feature dimension is to be obtained, the device may project an initial light pattern onto an object when a first image is obtained, calculate a value for the dimension to be measured from the projected pattern in the first image,--, in [0007], and, -- Each of the objects is marked with a machine readable code (e.g., a bar code, a two-dimensional matrix code, etc.) where the codes are identified in FIG. 1 by numerals 44a, 44b and 44c that are applied to at least one of the surfaces of the object.  In FIG. 1, code 44b is applied to exemplary surface 52 of object 42b.  As objects 42a, 42b, 42c, etc., are moved to the station, equipment at the station is used to read the codes on the objects to identify the objects.  In addition, station equipment is used to image objects and determine object dimensions.--, in [0035]);
computing first dimensions of the item based on the first image; storing the first dimensions (see Moed: e. g., Fig. 1, and Fig. 4, and, -- a handheld device that is programmed to obtain a series of consecutive images of an object … calculate a value for the dimension to be measured from the projected pattern in the first image,--, in [0007], and, -- Each of the objects is marked with a machine readable code (e.g., a bar code, a two-dimensional matrix code, etc.) where the codes are identified in FIG. 1 by numerals 44a, 44b and 44c that are applied to at least one of the surfaces of the object.  In FIG. 1, code 44b is applied to exemplary surface 52 of object 42b.  As objects 42a, 42b, 42c, etc., are moved to the station, equipment at the station is used to read the codes on the objects to identify the objects.  In addition, station equipment is used to image objects and determine object dimensions.--, in [0035], [0039]-[0040]; and, --In the case of a cubic object like a box, where two edges of the object can be identified, microprocessor 29 can use the locations of the edges within an obtained image to calculate a dimension between the two edges and hence, to calculate a length, a width or a height of the object.--, in [0046]);
capturing, by the camera, a second image of the item at a second time (see Moed: e. g., Fig. 1, and Fig. 4, and, -- a handheld device that is programmed to obtain a series of consecutive images of an object … calculate a value for the dimension to be measured from the projected pattern in the first image,--, in [0007], and, --while a series of images are consecutively obtained--, in [0050]);
Moed however does not explicitly disclose the second image comprising a view of a single surface of the item;
Utsumi teaches generate the second image comprising a view of a single surface of the item (see Utsumi: e. g., Fig. 1, “camera 242”, -- receiving a second image of the item captured by a second camera; identifying the first top corner of the item in the second image; determining a second point on a second reference plane that correlates to the identified first top corner in the second image; and determining a first dimension of the item using the first and second points and the location of the first and second cameras.--, in [0008], -- The image capture devices 240, 241, 242 are configured with one device on each of three axes where each axis is orthogonal to the other axes.  The image capture devices 240, 241, 242 each capture images of items 180 from three different directions to capture different sides of the items 180.--, in [0033]-[0034], {so that, for example, camera 242 generate the second image of single surface/top view of the item}, see: -- The third image capture device 242, also known as the z-camera 242, is oriented to capture images in the X-Y plane…..  When an image of the item 180 is captured by the z-camera 242, an outline of the item 180 is determined on the X-Y reference plane 375.  These outlines on reference planes are used to determine the dimensions of the item 180.--, in [0042]-[0043]);
Moed and Utsumi are combinable as they are in the same field of endeavor: determine the dimensions of an item from the images of the item. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Moed’s method using Utsumi’s teachings by including generate the second image comprising a view of a single surface of the item to Moed’s generating images in order to determine the dimensions of the item (see Utsumi: e.g. in [0042]-[0043]);
Moed as modified by Utsumi further disclose computing second dimensions of the item based on the second image (see Moed: e. g., Fig. 1, and Fig. 4, and, -- a handheld device that is programmed to obtain a series of consecutive images of an object … calculate a value for the dimension to be measured from the projected pattern in the first image,--, in [0007], and, -- Each of the objects is marked with a machine readable code (e.g., a bar code, a two-dimensional matrix code, etc.) where the codes are identified in FIG. 1 by numerals 44a, 44b and 44c that are applied to at least one of the surfaces of the object.  In FIG. 1, code 44b is applied to exemplary surface 52 of object 42b.  As objects 42a, 42b, 42c, etc., are moved to the station, equipment at the station is used to read the codes on the objects to identify the objects.  In addition, station equipment is used to image objects and determine object dimensions.--, in [0035], [0039]-[0040]; and, --In the case of a cubic object like a box, where two edges of the object can be identified, microprocessor 29 can use the locations of the edges within an obtained image to calculate a dimension between the two edges and hence, to calculate a length, a width or a height of the object.--, in [0046]; similarly, also see Utsumi: -- The third image capture device 242, also known as the z-camera 242, is oriented to capture images in the X-Y plane…..  When an image of the item 180 is captured by the z-camera 242, an outline of the item 180 is determined on the X-Y reference plane 375.  These outlines on reference planes are used to determine the dimensions of the item 180.--, in [0042]-[0043]);
comparing the second dimensions of the item based on the second image with the first dimensions of the item based on the first image (see Moed: e.g., -- comparing the first and second instances of the at least one dimension.--, in [0010]-[0011], and, -- determines whether or not object dimension W3 calculated for pattern 62c is within the required tolerance value.  Here, the determination at block 126 may include comparing dimension W3 to the prior dimensions W1 and W2 as shown in FIGS. 4 and 6 and recognizing that dimension W3 is less than both dimensions W1 and W2.--, in [0062]); and in response to determining that the second dimensions are not within a predefined threshold of the first dimensions of the item, rejecting the second dimensions based on the second image (see Moed: e.g., -- Processor 29 compares dimensions W1 through W4 if the projected lines identifies the shortest of the four dimensions, and identifies the two projected lines corresponding to dimensions that frame the shortest dimension.  In the illustrated example, the shortest dimension W2 corresponding to pattern line L2 which is framed by lines L1 and L3 that have longer dimensions.  Processor 29 continues the process by projecting one or more lines with angles such that the lines occur between lines L1 and L3 until a threshold requirement is met (see pattern 62g in image 66g with width dimension W5 in FIG. 11).--, in [0066]-[0067]; also see: -- It will also be assumed that the threshold level or value indicating required accuracy is one centimeter meaning that once width accuracy is within one centimeter of the actual width W0, the process should cease.--, in [0052]-[0055]).

Re Claim 2, Moed as modified by Utsumi further disclose displaying the second dimensions and the second image on a graphical user interface with a sign that indicates that the second dimensions of the item are inaccurate (see Moed: e.g., -- processor 29 may light up one of the LEDs 28 or send a signal to computer 32 to indicate via display screen 26 that the dimension measurement has been successful.  As another instance, processor 29 may cause light source 22 to project a double headed arrow on pattern 62e in FIG. 9 with the dimension value W5 spatially associated with the arrow.--, in [0063]-[0065]; also see: in [00040]-[0041]); and
deleting the second dimensions and second image from the display and memory (see Utsumi: e.g., -- the database 225 includes a plurality of known item candidates.  Each item candidate includes the shape and dimensions of the item and additional descriptions of the item.  These candidate items are compared to the determined parameters of the unknown item 180 to determine the identity of the unknown item 180.  Once the dimensions of the item 180 are determined, all candidate items that do not match the dimensions of the items 180 are removed from further consideration as a match for the item 180.--, in [0081]). See the similar obviousness and motivation to combine the teaching of cited references as addressed above for claim 1.

Re Claim 3, Moed as modified by Utsumi further disclose comparing one or more surface features of the item in the second image with one or more surface features of the item in the first image (see Utsumi: e.g., -- the database includes 100,000 data records.  The processor 205 compares the calculated image data for the unknown item 180 to a subset of image data records stored in the database 225.  A preselect function is performed before the comparison to select the subset of known items that match certain physical characteristics of the unknown item.--, in [0039]).

Re Claim 4, Moed as modified by Utsumi further disclose wherein the one or more surface features comprise at least one of a logo, a bar code pattern, and a corresponding chromatic characteristic of the surface (see Moed: e.g., -- some embodiments device 12 may serve the additional function of operating as a bar, matrix or other type of code reader.  To this end, referring again to FIGS. 1, 2 and 3, light source 22 may be controlled to light up all or a portion of sensor FOV 50 to illuminate a code candidate 44b while sensor 25 obtains an image for decoding.  Obtaining an image of a code and decoding may comprise a process to be performed separate and independent from the dimensioning process described above or may be sequential or simultaneous with the above process.--, in [0070]).

Re Claim 5, Moed as modified by Utsumi further disclose wherein the first image and the second image comprise data relating to a characteristic of the item or data relating to a wireframe model of the item (see Moed: e.g., -- Processor 29 compares dimensions W1 through W4 if the projected lines identifies the shortest of the four dimensions, and identifies the two projected lines corresponding to dimensions that frame the shortest dimension.  In the illustrated example, the shortest dimension W2 corresponding to pattern line L2 which is framed by lines L1 and L3 that have longer dimensions.  Processor 29 continues the process by projecting one or more lines with angles such that the lines occur between lines L1 and L3 until a threshold requirement is met (see pattern 62g in image 66g with width dimension W5 in FIG. 11).--, in [0066]; -- some embodiments device 12 may serve the additional function of operating as a bar, matrix or other type of code reader.  To this end, referring again to FIGS. 1, 2 and 3, light source 22 may be controlled to light up all or a portion of sensor FOV 50 to illuminate a code candidate 44b while sensor 25 obtains an image for decoding.  Obtaining an image of a code and decoding may comprise a process to be performed separate and independent from the dimensioning process described above or may be sequential or simultaneous with the above process.--, in [0070]; also see Utsumi: e.g., -- the database includes 100,000 data records.  The processor 205 compares the calculated image data for the unknown item 180 to a subset of image data records stored in the database 225.  A preselect function is performed before the comparison to select the subset of known items that match certain physical characteristics of the unknown item.--, in [0039]).

Re Claim 6, Moed as modified by Utsumi further disclose the data relates to one or more features of the one or more surfaces of the item (see Moed: e.g., -- some embodiments device 12 may serve the additional function of operating as a bar, matrix or other type of code reader.  To this end, referring again to FIGS. 1, 2 and 3, light source 22 may be controlled to light up all or a portion of sensor FOV 50 to illuminate a code candidate 44b while sensor 25 obtains an image for decoding.  Obtaining an image of a code and decoding may comprise a process to be performed separate and independent from the dimensioning process described above or may be sequential or simultaneous with the above process.--, in [0070]).

Re Claim 7, Moed as modified by Utsumi further disclose wherein the one or more surface features relate to at least one of a text based, alphanumeric, ideographic, or pictographic symbol (see Moed: e.g., -- some embodiments device 12 may serve the additional function of operating as a bar, matrix or other type of code reader.  To this end, referring again to FIGS. 1, 2 and 3, light source 22 may be controlled to light up all or a portion of sensor FOV 50 to illuminate a code candidate 44b while sensor 25 obtains an image for decoding.  Obtaining an image of a code and decoding may comprise a process to be performed separate and independent from the dimensioning process described above or may be sequential or simultaneous with the above process.--, in [0070]).

Re Claim 8, Moed as modified by Utsumi further disclose the comparing step comprises determining if the item in first image is the same as the item in the second image (see Utsumi: e.g., -- the database includes 100,000 data records.  The processor 205 compares the calculated image data for the unknown item 180 to a subset of image data records stored in the database 225.  A preselect function is performed before the comparison to select the subset of known items that match certain physical characteristics of the unknown item.--, in [0039]).

Re Claim 10, Moed as modified by Utsumi further disclose the two or more surfaces of the item comprise at least three surfaces (see Moed: e. g., Fig. 1, and Fig. 4, and, -- a handheld device that is programmed to obtain a series of consecutive images of an object … calculate a value for the dimension to be measured from the projected pattern in the first image,--, in [0007], and, -- Each of the objects is marked with a machine readable code (e.g., a bar code, a two-dimensional matrix code, etc.) where the codes are identified in FIG. 1 by numerals 44a, 44b and 44c that are applied to at least one of the surfaces of the object.  In FIG. 1, code 44b is applied to exemplary surface 52 of object 42b.  As objects 42a, 42b, 42c, etc., are moved to the station, equipment at the station is used to read the codes on the objects to identify the objects.  In addition, station equipment is used to image objects and determine object dimensions.--, in [0035], [0039]-[0040]; and, --In the case of a cubic object like a box, where two edges of the object can be identified, microprocessor 29 can use the locations of the edges within an obtained image to calculate a dimension between the two edges and hence, to calculate a length, a width or a height of the object.--, in [0046]).

Re Claim 11, Moed as modified by Utsumi further disclose displaying an image evaluation report using a graphical user interface, wherein the image evaluation report is generated based on the comparison of the second dimensions of the item based on the second image with the first dimensions of the item based on the first image (see Moed: e.g., -- processor 29 may light up one of the LEDs 28 or send a signal to computer 32 to indicate via display screen 26 that the dimension measurement has been successful.  As another instance, processor 29 may cause light source 22 to project a double headed arrow on pattern 62e in FIG. 9 with the dimension value W5 spatially associated with the arrow.--, in [0063]-[0065]; also see: in [00040]-[0041]).
Re Claim 12, Moed as modified by Utsumi further disclose wherein the capturing the second image step comprises recording the view of the at least one of the two or more surfaces from a perspective associated with a second position of the item, which is displaced relative to the first position (see Moed: e.g., -- processor 29 may light up one of the LEDs 28 or send a signal to computer 32 to indicate via display screen 26 that the dimension measurement has been successful.  As another instance, processor 29 may cause light source 22 to project a double headed arrow on pattern 62e in FIG. 9 with the dimension value W5 spatially associated with the arrow.--, in [0063]-[0065]; also see: in [00040]-[0041]). 

Re Claim 14, Moed as modified by Utsumi further disclose certifying, based on the comparison step, a dimensioner for a commercial use (see Moed: e. g., Fig. 1, and Fig. 4, and, -- a handheld device that is programmed to obtain a series of consecutive images of an object … calculate a value for the dimension to be measured from the projected pattern in the first image,--, in [0007], and, -- Each of the objects is marked with a machine readable code (e.g., a bar code, a two-dimensional matrix code, etc.) where the codes are identified in FIG. 1 by numerals 44a, 44b and 44c that are applied to at least one of the surfaces of the object.  In FIG. 1, code 44b is applied to exemplary surface 52 of object 42b.  As objects 42a, 42b, 42c, etc., are moved to the station, equipment at the station is used to read the codes on the objects to identify the objects.  In addition, station equipment is used to image objects and determine object dimensions.--, in [0035], [0039]-[0040]; and, --In the case of a cubic object like a box, where two edges of the object can be identified, microprocessor 29 can use the locations of the edges within an obtained image to calculate a dimension between the two edges and hence, to calculate a length, a width or a height of the object.--, in [0046]).

Re Claims 15, 17-19, claims 15, 17-19 are corresponding device claim to claims 1, 3-4, and 8 respectively.  Claims 15, 17-19 thus are rejected for the similar reasons for claims 1, 3-4, and 8. See above discussions with regard to claims 1, 3-4 and 8 respectively. Moed as modified by Utsumi further disclose dimensioning device, comprising: a camera configured to capture images of an item; a processor configured to perform the method  (see Moed: e. g., Fig. 1, and Fig. 4, and, -- a handheld device that is programmed to obtain a series of consecutive images of an object including at least one feature having at least one characteristic to be quantified where different light patterns are projected into a camera sensor's field of view during exposure to obtain the images and where at least a subset of the patterns projected are selected as a function of analysis of prior patterns in prior images and to result in relatively more accurate quantification of the characteristics to be quantified.  For instance, where a feature dimension is to be obtained, the device may project an initial light pattern onto an object when a first image is obtained, calculate a value for the dimension to be measured from the projected pattern in the first image,--, in [0007]); and a graphical user interface (GUI) configured to: render second dimensions and the second image on a display with a sign that indicates that the second dimensions of the item are inaccurate (see Moed: e.g., -- processor 29 may light up one of the LEDs 28 or send a signal to computer 32 to indicate via display screen 26 that the dimension measurement has been successful.  As another instance, processor 29 may cause light source 22 to project a double headed arrow on pattern 62e in FIG. 9 with the dimension value W5 spatially associated with the arrow.--, in [0063]-[0065]; also see: in [00040]-[0041]).

	Re Claim 16, Moed as modified by Utsumi further disclose wherein the graphical user interface is configured to render an image evaluation report based on the comparison of the second dimensions of the item based on the second image with the first dimensions of the item based on the first image (see Moed: e.g., -- processor 29 may light up one of the LEDs 28 or send a signal to computer 32 to indicate via display screen 26 that the dimension measurement has been successful.  As another instance, processor 29 may cause light source 22 to project a double headed arrow on pattern 62e in FIG. 9 with the dimension value W5 spatially associated with the arrow.--, in [0063]-[0065]; also see: in [00040]-[0041]).

Re Claim 20, claim 20 is corresponding device medium to claim 1, respectively.  Claim 20 thus is rejected for the similar reasons for claim 1. See above discussions with regard to claim 1 respectively. Moed as modified by Utsumi further disclose non-transitory computer readable storage medium comprising instructions, which when read and executed by a computer processor are operable for performing, controlling or causing a process, the process of performing the method  (see Moed: e. g., Fig. 1, and Fig. 4, and, -- a handheld device that is programmed to obtain a series of consecutive images of an object including at least one feature having at least one characteristic to be quantified where different light patterns are projected into a camera sensor's field of view during exposure to obtain the images and where at least a subset of the patterns projected are selected as a function of analysis of prior patterns in prior images and to result in relatively more accurate quantification of the characteristics to be quantified.  For instance, where a feature dimension is to be obtained, the device may project an initial light pattern onto an object when a first image is obtained, calculate a value for the dimension to be measured from the projected pattern in the first image,--, in [0007]; and, -- microprocessor 29 is linked to memory device 27 which stores software programs run by processor 29 to perform various processes.  In addition, memory device 27 may be used to at least temporarily store images generated by sensor array 25 as well as to store the results of various calculations that occur during image processing.--, in [0038]). 

	

Claims 9, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Moed as modified by Utsumi, and further in view of Cavalcanti (US 9595038 B1, as provided in IDS).
Re Claim 9, although Moed as modified by Utsumi further disclose identifying edges about a periphery of the one or more surface features in the first image (see Moed: e. g., Fig. 1, and Fig. 4, and, -- a handheld device that is programmed to obtain a series of consecutive images of an object … calculate a value for the dimension to be measured from the projected pattern in the first image,--, in [0007], and, -- Each of the objects is marked with a machine readable code (e.g., a bar code, a two-dimensional matrix code, etc.) where the codes are identified in FIG. 1 by numerals 44a, 44b and 44c that are applied to at least one of the surfaces of the object.  In FIG. 1, code 44b is applied to exemplary surface 52 of object 42b.  As objects 42a, 42b, 42c, etc., are moved to the station, equipment at the station is used to read the codes on the objects to identify the objects.  In addition, station equipment is used to image objects and determine object dimensions.--, in [0035], [0039]-[0040]; and, --In the case of a cubic object like a box, where two edges of the object can be identified, microprocessor 29 can use the locations of the edges within an obtained image to calculate a dimension between the two edges and hence, to calculate a length, a width or a height of the object.--, in [0046]);
Moed as modified by Utsumi however do not explicitly disclose delineating a boundary about a periphery of the one or more surface features in the first image;
Cavalcanti teaches delineating a boundary about a periphery of the one or more surface features in the first image (see Cavalcanti: e.g., Fig. 1, -- The systems and methods may further process the imaging data to generate one or more geometric representations of hulls of the items or their packaging, e.g., external geometric features or boundaries of such items or packaging, as well as any shapes that may be represented on such hulls (e.g., in one or more images or markings provided thereon).  Once the geometric representations of such hulls and shapes have been generated, the geometric representations may be compared to a geometric representation of the compliant item with which the arriving item has been identified or otherwise associated, or to geometric representations of other objects that are similarly generated based on imaging data associated with known compliant items (e.g., stock photos) and stored in a database or other data store.--, in line 59, col. 3 to line 46, col. 4); and 
mapping the delineated boundary to corresponding locations in a coordinate system; storing data corresponding to the mapped boundary (see Cavalcanti: e.g., Fig. 1, -- The systems and methods may further process the imaging data to generate one or more geometric representations of hulls of the items or their packaging, e.g., external geometric features or boundaries of such items or packaging, as well as any shapes that may be represented on such hulls (e.g., in one or more images or markings provided thereon).  Once the geometric representations of such hulls and shapes have been generated, the geometric representations may be compared to a geometric representation of the compliant item with which the arriving item has been identified or otherwise associated, or to geometric representations of other objects that are similarly generated based on imaging data associated with known compliant items (e.g., stock photos) and stored in a database or other data store.--, in line 59, col. 3 to line 46, col. 4);
recognizing the one or more surface features in the second image (see Cavalcanti: e.g., Fig. 1, -- The systems and methods may further process the imaging data to generate one or more geometric representations of hulls of the items or their packaging, e.g., external geometric features or boundaries of such items or packaging, as well as any shapes that may be represented on such hulls (e.g., in one or more images or markings provided thereon).  Once the geometric representations of such hulls and shapes have been generated, the geometric representations may be compared to a geometric representation of the compliant item with which the arriving item has been identified or otherwise associated, or to geometric representations of other objects that are similarly generated based on imaging data associated with known compliant items (e.g., stock photos) and stored in a database or other data store.--, in line 59, col. 3 to line 46, col. 4);
surveying data corresponding to the boundary in relation to the recognized one or more surface features in the second image(see Cavalcanti: e.g., Fig. 1, -- The systems and methods may further process the imaging data to generate one or more geometric representations of hulls of the items or their packaging, e.g., external geometric features or boundaries of such items or packaging, as well as any shapes that may be represented on such hulls (e.g., in one or more images or markings provided thereon).  Once the geometric representations of such hulls and shapes have been generated, the geometric representations may be compared to a geometric representation of the compliant item with which the arriving item has been identified or otherwise associated, or to geometric representations of other objects that are similarly generated based on imaging data associated with known compliant items (e.g., stock photos) and stored in a database or other data store.--, in line 59, col. 3 to line 46, col. 4); and
comparing the surveyed boundary data to the stored boundary data, and wherein determining if the second dimensions is suitable is based on the comparison between the surveyed boundary data to the stored boundary data (see Cavalcanti: e.g., Fig. 1, -- The systems and methods may further process the imaging data to generate one or more geometric representations of hulls of the items or their packaging, e.g., external geometric features or boundaries of such items or packaging, as well as any shapes that may be represented on such hulls (e.g., in one or more images or markings provided thereon).  Once the geometric representations of such hulls and shapes have been generated, the geometric representations may be compared to a geometric representation of the compliant item with which the arriving item has been identified or otherwise associated, or to geometric representations of other objects that are similarly generated based on imaging data associated with known compliant items (e.g., stock photos) and stored in a database or other data store.--, in line 59, col. 3 to line 46, col. 4);
Moed (as modified by Utsumi) and Cavalcanti are combinable as they are in the same field of endeavor: determine the dimensions, characteristics of an item from the images of the item. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Moed’s method using Cavalcanti’s teachings by including delineating a boundary about a periphery of the one or more surface features in the first image; mapping the delineated boundary to corresponding locations in a coordinate system; storing data corresponding to the mapped boundary; recognizing the one or more surface features in the second image; surveying data corresponding to the boundary in relation to the recognized one or more surface features in the second image; and comparing the surveyed boundary data to the stored boundary data, and wherein determining if the second dimensions is suitable is based on the comparison between the surveyed boundary data to the stored boundary data to Moed’s generating images in order to identify the item based on the comparison of the features, dimensions with known items  (see Cavalcanti: e.g. in line 59, col. 3 to line 46, col. 4);
Re Claim 13, Moed as modified by Utsumi however do not explicitly disclose certifying, based on the comparison step, a charge for a commercial transaction relating to one or more of storing or transporting the item;
Cavalcanti teaches certifying, based on the comparison step, a charge for a commercial transaction relating to one or more of storing or transporting the item (see Cavalcanti: e.g., -- (4)    Furthermore, counterfeiting results in economic damage to brand owners who legitimately invest in their brands and their products, and accrue hard-earned goodwill in the process.  When purchasers determine that a counterfeit item that they have purchased is not an authentic item that they intended to purchase, or does not possess the level of quality associated with the authentic item, their confid identifying counterfeit items that a seller intends to offer for sale ence in the brands associated with the authentic item may suffer….. identifying counterfeit items that a seller intends to offer for sale--, in line 36, col. 1 to line 7, col.2). See the similar obviousness and motivation to combine the teaching of cited references as addressed above for claim 9.















Conclusion
Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI WEN YANG whose telephone number is (571)270-5670.  The examiner can normally be reached on 8:00 - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 571-272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WEI WEN YANG/Primary Examiner, Art Unit 2667